Citation Nr: 1739401	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and 
Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a total rating prior to May 29, 2012, based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and from September 1978 to April 1989.  He died in July 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This matter was before the Board in July 2016, at which time it was remanded for additional development.  After the issuance of a March 2017 supplemental statement of the case, the appeal was remanded to the Board for further appellate review.

In June 2012, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDING OF FACT

In July 2017, VA was notified that the Veteran died in July 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.


ORDER

The appeal is dismissed.




		
T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals


